292 S.W.3d 609 (2009)
STATE of Missouri, Respondent,
v.
David A. McNEAL, Appellant.
No. ED 92164.
Missouri Court of Appeals, Eastern District, Division Four.
September 22, 2009.
D. Warren Hoff, Jr., St. Louis, MO, for appellant.
Chris Koster, Jamie Pamela Rasmussen, Jefferson City, MO, for respondent.
Before: KENNETH M. ROMINES, C.J., KURT S. ODENWALD, P.J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
David McNeal appeals the Judgment of the Circuit Court of the City of St. Louis, the Honorable Ralph H. Jaynes presiding. McNeal was convicted of the crimes of Burglary in the Second Degree, § 569.170, RSMo 2000, and Stealing, § 570.030, RSMo 2000. McNeal was sentenced to consecutive terms of ten years incarceration in the Missouri Department of Corrections and six months jail time, respectively. McNeal filed a Motion for a New Trial on 28 October 2009 and filed a Notice of Appeal on 6 November 2009.
On appeal, McNeal first argues that the Circuit Court erred when it failed to grant his motion for verdict of acquittal at the close of the State's case, or at the close of the entire case, due to insufficient evidence. Second, McNeal argues that the *610 Circuit Court erred by refusing to instruct the jury as to the definition of "purpose" as requested by McNeal. Finally, McNeal argues that the Circuit Court committed error by limiting his testimony and by not allowing him to use a video during his testimony.
We have reviewed the briefs and the record on appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.